Citation Nr: 1605727	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  05-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for disability manifested by pain in multiple joints, to include under the diagnoses of general osteoarthritis and fibromyalgia, associated with service-connected residuals of spinal fusion, L4-S1 (back disability).

2.  Entitlement to service connection for diabetes mellitus, to include as due to medications prescribed for service-connected back disability and/or due to lack of activity necessitated by the service-connected back disability.

3.  Entitlement to service connection for high blood pressure (hypertension), to include as due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

4.  Entitlement to service connection for residuals of heart attacks due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the right lower extremity due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the left lower extremity due to medications prescribed for service-connected back disability and/or currently nonservice-connected diabetes mellitus.

7.  Entitlement to an evaluation higher than 40 percent for service-connected back disability with a noncompensable rating for associated scars, to include the question of entitlement to total disability based on individual unemployability (TDIU) prior to March 2, 2012.

8.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Mr. L.C.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of this appeal was later transferred to the Phoenix, Arizona RO.

The Veteran originally had a Board hearing in January 2007; unfortunately, a transcript could not be made of this hearing.  See 38 C.F.R. § 20.717 (2015).  Due to this, the Veteran was offered another hearing, and such was held in June 2010; a copy of this transcript is of record.  In January 2011, the Board dismissed a claim of service connection for high cholesterol.  At that time, the Board also remanded the remaining eight issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  

Subsequently, the Veteran was notified that the Veterans Law Judge (VLJ) that held the June 2010 hearing had retired.  In January 2013, the Board remanded the appeal to clarify representation and also directed the AOJ to schedule the requested Board hearing.  Thereafter, a new VA Form 21-22, appointing The American Legion was associated with the claims file.  As denoted on the title page, the Board recognizes The American Legion as the Veteran's representative of record and The American Legion represented the Veteran before the March 2014 Board hearing.

The Veteran was scheduled for the Board hearing and testified before the undersigned in March 2014.  A transcript of this hearing is of record.  As the only VLJ who has held a hearing in this case from which a transcript was made and who is currently employed by the Board, the appeal has been assigned to the undersigned and a panel decision is not required in this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The appeal was again before the Board and, in July 2014, the Board remanded the eight claims in appellate status for additional development.  Specifically, the Board directed that the AOJ seek additional VA and private medical records and, thereafter, obtain VA examinations in which examiners addressed the multiple questions raised by the evidence of record and the Veteran's contentions.  

In addition to the claims in appellate status, the Veteran sought a higher rating for a service-connected psychiatric disability.  The AOJ increased the rating for the service connected psychiatric disability to 70 perfect as of March 2, 2012, and in an August 2015 rating decision, the AOJ granted entitlement to a total disability for individual unemployability (TDIU) effective as of this same date.  Based on the medical evidence and the Veteran's contentions associated with the claims file since the last remand, the Board finds that the question of entitlement to TDIU for the period prior to March 2, 2012 has been raised in connection to the claim for an increased rating for the service-connected back disability.  On this basis, the Board has re-characterized this issue on appeal to include this aspect of the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In part, the results of the development completed as a result of the directives in the prior Board remand led the AOJ to grant a noncompensable (0%) for scars associated with the service-connected back disability by way of a November 2015 rating decision.  The Board considers this rating to be part and parcel of the increased rating for the back disability and will be evaluated in the final adjudication of this claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that all available records are of record and that VA has assisted the Veteran by obtaining VA opinions regarding all relevant questions.  See generally 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding all claims in appellate status, in the prior remand the Board directed that VA treatment records from June 2009 to the present be obtained from the VA Medical Center (VAMC) in Phoenix, Arizona, and pursuant to this request the AOJ obtained substantial additional VA treatment records.  Subsequently, in a November 2014 statement, the Veteran's representative specifically requested retrieval of records from the Phoenix VAMC from the 1990s, prior to there being electronic VA clinical records (CAPRI).  This is the first indication that the Veteran provided that there were outstanding, relevant records from this period of time.  The record, however, fails to indicate that VA has obtained these records or followed the necessary steps if it is determined that these records are unavailable.  See 38 C.F.R. § 3.159.  Upon remand, the AOJ should seek these records.  The AOJ should also obtain the most recent VA treatment records - these records were most recently updated in November 2014.

Regarding the claim for pain in multiple joints, to include under the diagnoses of general osteoarthritis and fibromyalgia, the July 2014 Board remand directed that a VA examination be obtained.  The claims file contained multiple references to fibromyalgia, and there are medical references in the VA treatment records to a diagnosis.  In this regard, in July 2008 (during the appellate period), a VA Chief of neurology made a note of the Veteran's fibromyalgia.  In the October 2014 VA examination obtained upon remand, the examiner, however, marked that the Veteran had never been diagnosed as having fibromyalgia, noting that there was no diagnosis in the medical records.  As this is factually inaccurate, this examination is inadequate and the Board remands for another examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Regarding the issue of entitlement to residuals of heart attacks, in the July 2014 remand, the Board directed that an examiner opine on the question of whether the Veteran has residuals of heart attacks caused or aggravated by the service-connected back disability, to include NSAIDs currently or previously prescribed for this disability.  In an October 2014 VA examination, the examiner indicated that he could not provide an opinion on the question of aggravation by the medications used for the service-connected back disability without resorting to speculation.  The examiner's reason for not being able to provide an opinion on this question was that the Veteran had other ongoing uncontrolled risk factors.  Although the Board has carefully considered this statement, it cannot determine how the Veteran's other risk factors makes it impossible to provide the requested opinion.  The Board remands to obtain another opinion as it continues to seek a non-speculative opinion or an opinion that adequately explains why it is not possible to provide such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).

Regarding the increased rating claim for the service-connected back disability, the Veteran was provided an October 2014 VA examination.  In relevant part, the examiner found that the Veteran's did not have radiculopathy and that there was no documented incapacitating episodes or bed rest prescribed by a physician.  The examiner also indicated, in essence, that the Veteran was very limited in his ability to maintain gainful employment.  It was in part based on this examination regarding the back disability that the AOJ granted entitlement to TDIU.  The Veteran submitted a back Disability Benefits Questionnaire (DBQ) completed by a physician in June 2015.  In contrast to the VA examination, this physician found that the Veteran had radiculopathy affecting the right and left femoral nerves and right and left sciatic nerves.  This physician also wrote that the Veteran had incapacitating episodes over the past 12 months due to IVDS of at least six months, which was specifically not found by the VA examiner in his October 2014 report.

After careful consideration of the contrasting findings between these reports completed less than a year apart, the Board determines that upon remand the Veteran should be provided another examination in which the examiner considers the contents of the June 2015 DBQ to ensure that there is a complete and adequate picture of the Veteran's disability picture.  In this opinion, the examiner should also address the question of the Veteran's employability from the Veteran's claim for increase, April 2, 2004, to the date TDIU was granted, March 2, 2012, taking note that the evidence of record indicates that the Veteran worked 40 hours a week until July 2009.

As to the claim for specially adapted housing, consideration of this issue is dependent on findings related to the Veteran's ability to use his lower extremities and the ratings assigned to the Veteran's disabilities.  See generally 38 C.F.R. § 3.809 (2015).  Therefore, as consideration of this claim is inextricably intertwined with other issues in appellate status that are being remanded for additional development, further review of this claim is deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Phoenix, Arizona, VAMC dated prior to electronic records based on the Veteran's reference to outstanding records from the 1990s.  Also obtain records from November 2014 to the present from the Phoenix VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing directive (1), schedule the Veteran for a VA examination regarding the claim for service connection for fibromyalgia.  If possible, this examination should be completed by a different examiner than the examiner who completed the October 2014 examination.  

The claims file and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a disability manifested by pain in multiple joint, to include under the diagnoses of general osteoarthritis and/or fibromyalgia caused OR aggravated by the service-connected back disability?  

In the examiner's review of the evidence, he/she should note the references in the record to the Veteran's diagnosis of fibromyalgia, to include that made by a VA Chief of Neurology in July 2008.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain in detail why such an opinion cannot be made.

3.  After completing directive (1), schedule the Veteran for a VA examination regarding the claim for service connection for the residuals of heart attacks.  If possible, this examination should be completed by a different examiner than the examiner who completed the October 2014 examination.  

The claims file and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has residuals of heart attacks caused OR aggravated by the service-connected back disability, to include NSAIDs currently or previously prescribed for this disability?  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain in detail why such an opinion cannot be made.

4.  After completing directive (1), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected back disability.  The claims file and a copy of this Remand must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.

All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include any associated objective neurologic abnormalities, to specifically consider whether there is associated erectile dysfunction and/or disability of the lower extremities, to include radiculopathy.

In addition, the examiner should consider whether the service-connected disability involves intervertebral disc syndrome and, if so, the duration of any incapacitating episodes.  In this regard, the duration of any incapacitating episodes should be noted in number of weeks during a 12-month period and the examiner is to note that an incapacitating episode is a period of acute signs and symtpoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

In addressing both the questions of objective neurologic disorders and incapacitating episodes, the examiner should review and comment on the contrasting findings regarding these findings between the October 2014 VA examination and June 2015 DBQ filled-out by a private physician.  Specifically, considering these contrasting findings, does the Veteran now have or previously had radiculopathy related to the Veteran's service-connected back disability and has the back disability been manifested by incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician.

Lastly, the examiner is asked to discuss the impact of the Veteran's service-connected disability on the Veteran's ability to obtain and maintain employment.  In this regard, the examiner is to note that entitlement to TDIU has been granted as of March 2, 2012.  Therefore, the examiner should discuss the impact the Veteran's back disability (and any associated neurological disorders) had on the Veteran's ability to maintain substantially gainful employment from April 2, 2004 (the date of claim), to the date TDIU was granted, March 2, 2012, taking note that the evidence of record indicates that the Veteran worked 40 hours a week until July 2009.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain in detail why such an opinion cannot be made.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence, to include considering whether extraschedular referral in accordance with 38 C.F.R. § 3.321(b) is warranted for the Veteran's increased rating claim for the service-connected spine and/or extraschedular consideration is warranted in accordance with 38 C.F.R. § 4.16(b) for the issue of TDIU for the period prior to March 2, 2012.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans'  Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans'  Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




